Title: Account with Robert Patton, 12 August 1811 (Abstract)
From: Patton, Robert
To: 


12 August 1811. States JM’s account with Patton between 26 July 1810 and 12 Aug. 1811, listing debits for various plantation supplies—osnaburgs, bar iron, “blister’d steel,” curry combs, butter, nails, molasses, cotton, sugar, coffee, and “mill saw files”—and cash paid to JM, Gen. William Madison, and others. The account includes credits to JM of £486 for 180 barrels of flour and £173 2s. 4d. for 346 14/60 bushels of wheat and shows a balance due to JM of £491 4s. 11d.
